** DOMESTICATED — FOREIGN CORPORATION ** IF A FOREIGN CORPORATION DOMESTICATED CORPORATION HAS BEEN OUSTED FROM OKLAHOMA BY THE SECRETARY OF STATE AND ITS CERTIFICATE OF INCORPORATION REVOKED AND CANCELLED THEREBY UNDER THE PROVISIONS OF 18 Ohio St. 1.204 [18-1.204](B) (HERETOFORE QUOTED) BY REASON OF ITS FAILURE TO REPORT AND PAY THE FEE REQUIRED IN THE PROVISIONS OF 20 Ohio St. 111 [20-111](B), SAID CORPORATION WILL NOT THEREAFTER BE REINSTATED IN OKLAHOMA BY PAYING TO THE OKLAHOMA TAX COMMISSION, AS PROVIDED IN 68 Ohio St. 644.13 [68-644.13](7) THE FRANCHISE TAX, PENALTIES, INTEREST AND $5.00 REINSTATEMENT FEE.  (FRANCHISE TAX, REVOCATION OF LICENSE, CORPORATION) CITE: 18 Ohio St. 1.204 [18-1.204](B), 18 Ohio St. 1.233 [18-1.233],  68 Ohio St. 441.1 [68-441.1] (FRED HANSEN)